 USDC IN/ND case 2:20-cv-00460-JTM-JEM document 1 filed 12/17/20 page 1 of 7


                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION


 KIM ROUNDS,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 2:20-cv-00460

 ARBOR PROFESSIONAL SOLUTIONS,
 INC.,                                                DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW COMES Plaintiff, KIM ROUNDS (“Plaintiff”), by and through her attorneys,

Consumer Law Partners, LLC, complaining as to the conduct of ARBOR PROFESSIONAL

SOLUTIONS, INC. (“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Indiana and a substantial portion of the events or omissions giving rise

to the claims occurred within the Northern District of Indiana.




                                                  1
USDC IN/ND case 2:20-cv-00460-JTM-JEM document 1 filed 12/17/20 page 2 of 7
USDC IN/ND case 2:20-cv-00460-JTM-JEM document 1 filed 12/17/20 page 3 of 7
    USDC IN/ND case 2:20-cv-00460-JTM-JEM document 1 filed 12/17/20 page 4 of 7


      16. As a result of Defendant’s unlawful behavior, Plaintiff was forced to retain counsel, and

her damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.

      17. As a result of the conduct, actions, and inactions of Defendant, Plaintiff has suffered

various types of damages as set forth herein, including specifically, invasion of privacy, expenses

and time incurred curing and remediating fraudulent account activity, time and expenses

reasonably incurred to prevent future fraudulent activity, credit monitoring, constant vigilance in

detecting fraudulent account activity, expenses and time reasonably incurred to prevent

future identity theft related losses, out-of-pocket expenses, the loss of credit opportunities, injury

to reputation and credit rating, the loss of ability to purchase and benefit from a credit line, time

and money expended meeting with her attorneys, monitoring her credit file, mental and emotional

pain and suffering.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      18. Plaintiff repeats and realleges paragraphs 1 through 17 as though fully set forth herein.

      19. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      20. Defendant is a debt collector, as defined by 15 U.S.C. § 1692a, because it is a person who

uses any instrumentality of interstate commerce or the mails in a business the principal purpose of

which is the collection of debts, and because it regularly use the mails and/or telephones to collect,

or attempt to collect, directly or indirectly consumer delinquent debts owed or due or asserted to

be owed or due another. Defendant has also been a member of the Association of Credit and

Collection Professionals (“ACA”) since 1924. 2

      21. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.



2
    http://www.acainternational.org/search#memberdirectory

                                                        4
 USDC IN/ND case 2:20-cv-00460-JTM-JEM document 1 filed 12/17/20 page 5 of 7


         a. Violations of FDCPA § 1692e

   22. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   23. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of any debt
           . . . .” 15 U.S.C. § 1692e(2)(A)

           Communicating or threatening to communicate to any person credit
           information which is known or which should be known to be false; 15
           U.S.C. §1692e(8).

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   24. Defendant violated §§ 1692e, e(2), and e(10) through its failure to clearly and fairly

communicate information about the nature and amount of the subject debt to Plaintiff via its credit

reporting through Experian, as well as through its online portal. Despite the fact that Plaintiff does

not owe the subject debt, Defendant still continued to list the subject debt as an open collection

account. Plaintiff even attempted to gather additional information to make sense of Defendant’s

discrepancy, however, upon inputting her personal information into Defendant’s online portal,

Plaintiff was told that her account was not found. At that point, Plaintiff did not know whether

she owed the subject debt, or whether Defendant’s collection efforts were even legitimate. Yet,

Defendant has persisted with its false communications to the credit reporting agencies.

   25. As an experienced debt collection agency, Defendant knows that, in communicating with

a consumer, it is required to be truthful, complete and accurate as to what it represents in such

communications, and to avoid deceiving or misleading the consumer.


               b.      Violations of FDCPA § 1692f


                                                     5
 USDC IN/ND case 2:20-cv-00460-JTM-JEM document 1 filed 12/17/20 page 6 of 7


   26. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   27. Defendant violated §1692f by unfairly reporting the subject debt as an active collection

account to Experian, when the subject debt was no longer owed by Plaintiff.              Defendant

communicated that Plaintiff did not owe a balance on the subject debt, and the subject debt was

not even listed on Defendant’s online portal. Yet, Defendant continued to falsely report the subject

debt to Experian as an active collection account. Defendant engaged in this behavior in an effort

to coerce Plaintiff into paying towards an account that he does not wish to pay.

   28. As set forth in paragraphs 14 through 18, supra, Plaintiff has been harmed as a result of

Defendant’s unlawful collection practices as described in this Complaint.

   WHEREFORE, Plaintiff, KIM ROUNDS, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 17th day of December, 2020.               Respectfully Submitted,

                                                     /s/ Taxiarchis Hatzidimitriadis
                                                     Taxiarchis Hatzidimitriadis #6319225
                                                     David S. Klain #0066305
                                                     CONSUMER LAW PARTNERS, LLC
                                                     333 N. Michigan Ave., Suite 1300

                                                 6
USDC IN/ND case 2:20-cv-00460-JTM-JEM document 1 filed 12/17/20 page 7 of 7


                                         Chicago, Illinois 60601
                                         (267) 422-1000 (phone)
                                         (267) 422-2000 (fax)
                                         teddy@consumerlawpartners.com

                                         Attorneys for Plaintiff, Kim Rounds




                                     7
